Lucas App. No. L-97-1327. By sua sponte orders, this court consolidated Supreme Court case Nos. 98-1779, State v. Conyers; 98-1929, State v. Schultz; and 98-2044, State v. Snowder. These cases have been set for oral argument on September 14, 1999, and pursuant to the court’s orders of August 30, 1999, time for oral argument was extended to twenty minutes per side. Upon consideration of the joint motion to sever case No. 98-2044, State v. Snowder, from the remaining two cases,
IT IS ORDERED by the court that the motion to sever case No. 98-2044, State v. Snowder, from the remaining two cases be, and hereby is, granted, and that the court’s orders of August 30,1999, are vacated.
IT IS FURTHER ORDERED by the court that oral argument time for case No. 98-2044, State v. Snowder, will be fifteen minutes per side and oral argument time for ease Nos. 98-1779, State v. Conyers, and 98-1929, State v. Schultz, will be fifteen minutes per side.